Title: David Gelston to Thomas Jefferson, 6 February 1818
From: Gelston, David
To: Jefferson, Thomas


                    
                        Dear Sir,
                        New York
February 6th 1818,
                    
                    Your letter of the 28th ultimo I received in due course—
                    The Schooner Brilliant, Capt Black, belonging to Richmond, being in this Port, I have availed my self of so good an opportunity, and have this day shipped your wines, the casks & boxes appear in excellent order, I wish them safe to hand, and with, My best wishes for  your happiness, am,
                    
                        Very sincerly—your’s
                        David Gelston
                    
                